
	

113 S952 IS: Church Plan Clarification Act of 2013
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 952
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Cardin (for himself
			 and Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  treatment of church pension plans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Church Plan Clarification Act of
			 2013.
		2.Church plan
			 clarification
			(a)Application of
			 controlled group rules to church plans
				(1)In
			 generalSection 414(c) of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking For purposes and
			 inserting the following:
						
							(1)In
				generalFor
				purposes
							,
				and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)Church
				plans
								(A)General
				RuleExcept as provided in subparagraphs (B) and (C), for
				purposes of this subsection and subsection (m), an organization that is
				otherwise eligible to participate in a church plan as defined in subsection (e)
				shall not be aggregated with another such organization and treated as a single
				employer with such other organization unless—
									(i)one such
				organization provides directly or indirectly at least 80 percent of the
				operating funds for the other organization during the preceding tax year of the
				recipient organization, and
									(ii)there is a degree
				of common management or supervision between the organizations.
									For
				purposes of this subparagraph, a degree of common management or supervision
				exists only if the organization providing the operating funds is directly
				involved in the day-to-day operations of the other organization.(B)Nonqualified
				Church-Controlled OrganizationsNotwithstanding the provisions of
				subparagraph (A), for purposes of this subsection and subsection (m), an
				organization that is a nonqualified church-controlled organization shall be
				aggregated with one or more other nonqualified church-controlled organizations,
				or with an organization that is not exempt from tax under section 501, and
				treated as a single employer with such other organizations, if at least 80
				percent of the directors or trustees of such organizations are either
				representatives of, or directly or indirectly controlled by, the first
				organization. For purposes of this subparagraph, a nonqualified church
				controlled organization shall mean a church-controlled organization
				described in section 501(c)(3) that is not a qualified church-controlled
				organization described in section 3121(w)(3)(B).
								(C)Permissive
				Aggregation Among Church-Related OrganizationsOrganizations
				described in subparagraph (A) may elect to be treated as under common control
				for purposes of this subsection. Such election shall be made by the church or
				convention or association of churches with which such organizations are
				associated within the meaning of subsection (e)(3)(D), or by an organization
				determined by such church or convention or association of churches to be the
				appropriate organization for making such election.
								(D)Permissive
				Disaggregation of Church-Related OrganizationsFor purposes of
				subparagraph (A), in the case of a church plan (as defined in subsection (e)),
				any employer may permissively disaggregate those entities that are not churches
				(as defined in section 403(b)(12)(B)) separately from those entities that are
				churches, even if such entities maintain separate church plans.
								(E)Anti-Abuse
				RuleFor purposes of subparagraphs (A) and (B), the anti-abuse
				rule in Treasury Regulation section 1.414(c)–5(f) shall
				apply.
								.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning before, on, or after the date of the enactment of this
			 Act.
				(b)Application of
			 contribution and funding limitations to 403(b)
			 grandfathered defined benefit plans
				(1)In
			 generalSection 251(e)(5) of
			 the Tax Equity and Fiscal Responsibility Act of 1982 (Public Law 97–248), is
			 amended—
					(A)by striking
			 403(b)(2) and inserting 403(b), and
					(B)by inserting
			 before the period at the end the following: , and shall be subject to
			 the applicable limitations of section 415(b) of such Code as if it were a
			 defined benefit plan under section 401(a) of such Code and not the limitations
			 of section 415(c) of such Code (relating to limitation for defined contribution
			 plans)..
					(2)Effective
			 dateThe amendments made by this subsection shall apply as if
			 included in the enactment of the Tax Equity and Fiscal Responsibility Act of
			 1982.
				(c)Automatic
			 enrollment by church plans
				(1)In
			 generalThis subsection shall supersede any law of a State that
			 relates to wage, salary, or payroll payment, collection, deduction,
			 garnishment, assignment, or withholding which would directly or indirectly
			 prohibit or restrict the inclusion in any church plan (as defined in this
			 subsection) of an automatic contribution arrangement.
				(2)Definition of
			 automatic contribution arrangementFor purposes of this
			 subsection, the term automatic contribution arrangement means an
			 arrangement—
					(A)under which a
			 participant may elect to have the plan sponsor make payments as contributions
			 under the plan on behalf of the participant, or to the participant directly in
			 cash, and
					(B)under which a
			 participant is treated as having elected to have the plan sponsor make such
			 contributions in an amount equal to a uniform percentage of compensation
			 provided under the plan until the participant specifically elects not to have
			 such contributions made (or specifically elects to have such contributions made
			 at a different percentage).
					(3)Notice
			 requirements
					(A)In
			 generalThe plan administrator of an automatic contribution
			 arrangement shall, within a reasonable period before such plan year, provide to
			 each participant to whom the arrangement applies for such plan year notice of
			 the participant’s rights and obligations under the arrangement which—
						(i)is
			 sufficiently accurate and comprehensive to apprise the participant of such
			 rights and obligations, and
						(ii)is
			 written in a manner calculated to be understood by the average participant to
			 whom the arrangement applies.
						(B)Election
			 requirementsA notice shall not be treated as meeting the
			 requirements of subparagraph (A) with respect to a participant unless—
						(i)the
			 notice includes an explanation of the participant’s right under the arrangement
			 not to have elective contributions made on the participant’s behalf (or to
			 elect to have such contributions made at a different percentage),
						(ii)the
			 participant has a reasonable period of time, after receipt of the notice
			 described in clause (i) and before the first elective contribution is made, to
			 make such election, and
						(iii)the notice
			 explains how contributions made under the arrangement will be invested in the
			 absence of any investment election by the participant.
						(4)Effective
			 dateThis subsection shall take effect on the date of the
			 enactment of this Act.
				(d)Allow certain
			 plan transfers and mergers
				(1)In
			 generalSection 414 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(y)Certain plan
				transfers and mergers
							(1)In
				generalUnder rules prescribed by the Secretary, except as
				provided in paragraph (2), no amount shall be includible in gross income by
				reason of—
								(A)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from a plan described in section 401(a) or an annuity contract
				described in section 403(b), which is a church plan described in subsection (e)
				to an annuity contract described in section 403(b), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches,
								(B)a transfer of all
				or a portion of the account balance of a participant or beneficiary, whether or
				not vested, from an annuity contract described in section 403(b) to a plan
				described in section 401(a) or an annuity contract described in section 403(b),
				which is a church plan described in subsection (e), if such plan and annuity
				contract are both maintained by the same church or convention or association of
				churches, or
								(C)a merger of a plan
				described in section 401(a), or an annuity contract described in section
				403(b), which is a church plan described in subsection (e) with an annuity
				contract described in section 403(b), if such plan and annuity contract are
				both maintained by the same church or convention or association of
				churches.
								(2)LimitationParagraph
				(1) shall not apply to a transfer or merger unless the participant’s or
				beneficiary's benefit immediately after the transfer or merger is equal to or
				greater than the participant’s or beneficiary's benefit immediately before the
				transfer or merger.
							(3)QualificationA plan or annuity contract shall not fail
				to be considered to be described in sections 401(a) or 403(b) merely because
				such plan or account engages in a transfer or merger described in this
				subsection.
							(4)DefinitionsFor
				purposes of this subsection:
								(A)ChurchThe
				term church includes an organization described in subparagraph (A)
				or (B)(ii) of subsection (e)(3).
								(B)Annuity
				contractThe term
				annuity contract includes a custodial account described in section
				403(b)(7) and a retirement income account described in section
				403(b)(9).
								.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transfers or mergers occurring after the date of the enactment of this
			 Act.
				(e)Investments by
			 church plans in collective trusts
				(1)In
			 generalIn the case
			 of—
					(A)a church plan (as defined in section 414(e)
			 of the Internal Revenue Code of 1986), including a plan described in section
			 401(a) of such Code and a retirement income account described in section
			 403(b)(9) of such Code, and
					(B)an organization described in section
			 414(e)(3)(A) of such Code the principal purpose or function of which is the
			 administration of such a plan or account,
					the assets
			 of such plan, account, or organization (including any assets otherwise
			 permitted to be commingled for investment purposes with the assets of such a
			 plan, account, or organization) may be invested in a group trust otherwise
			 described in Internal Revenue Service Revenue Ruling 81–100 (as modified by
			 Internal Revenue Service Revenue Rulings 2004–67 and 2011–1), or any subsequent
			 revenue ruling that supersedes or modifies such revenue ruling, without
			 adversely affecting the tax status of the group trust, such plan, account, or
			 organization, or any other plan or trust that invests in the group
			 trust.(2)Effective
			 dateThis subsection shall apply to investments made after the
			 date of the enactment of this Act.
				
